CONSENT OF INDEPENDENT AUDITORS We hereby consent to the inclusion in this Annual Report on Form 40-F for the year ended March 31, 2012 of CAE Inc. of our report dated May 23, 2012, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting which appears in this Annual Report. We also consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333  97185 and 333  155366) of our report referred to above. Chartered Professional Accountants Montreal, Quebec June 26, 2012 PricewaterhouseCoopers LLP, Chartered Professional Accountants 1250 René-Lévesque Boulevard West Suite 2800, Montreal, Quebec, Canada H3B 2G4 T: +1 54 205-5000, F: +1 514-205-5675, www.pwc.com/ca PwC refers to PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l., an Ontario limited liability partnership, which is a member f irm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
